SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):October 13, 2011 James River Coal Company (Exact name of Registrant as Specified in its Charter) Virginia 000-51129 54-1602012 (State or other Jurisdiction of incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 901 E. Byrd Street, Suite 1600, Richmond, Virginia (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (804) 780-3000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS. On October 13, 2011, James River Coal Company (the “Company”) completed its offer to exchange $275,000,000 aggregate principal amount of newly issued 7.875% senior notes due 2019 (the “Exchange Notes”) for the same principal amount of its outstanding 7.875% senior notes due 2019, which exchange offer was required by the Registration Rights Agreement by and between the Company (as successor in interest to James River Escrow Inc.), Deutsche Bank Securities Inc. and UBS Securities LLC on March 29, 2011 at the time that the initial 7.875% senior notes were issued.The exchange offer expired as scheduled at 5:00 p.m.
